Citation Nr: 1404561	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  06-12 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4. Entitlement to service connection for a skin condition.

5.  Entitlement to service connection for residuals of cold exposure, bilateral upper and lower extremities.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney
ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to September 1945.

The issues of entitlement to service connection for an acquired psychiatric disorder and a sleep disorder are before the Board of Veterans' Appeals (Board) following a January 2010 Order from the United States Court of Appeals for Veterans Claims (CAVC) vacating the Board's February 2009 decision with respect to these issues.  The Court's Order granted a January 2010 joint motion for remand (JMR) and returned the matter to the Board for action consistent with the JMR and Court Order.  These issues were originally on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

After the January 2010 Court Order, the Board remanded the issues of an acquired psychiatric disorder and sleep disorder in September 2010 for further procedural development, including VA examinations for the Veteran.

As noted in the September 2010 remand, in light of the Court Order, JMR, and Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's original claim for service connection for PTSD has been recharacterized as noted above. 

The issues of entitlement to service connection for GERD, a skin condition, residuals of cold exposure, and hypertension are also before the Board on appeal from the January 2006 rating decision.  In February 2009, the Board remanded these issues for VA examinations.  An examination was performed in March 2010, however, the RO has not readjudicated the issues as directed in the Board's remand.  As will be discussed below, the Board is granting entitlement to service connection for GERD and residuals of cold exposure.  As those benefits are granted in full, the failure of the RO readjudicate the claims is not prejudicial to the Veteran.  The other two issues must be remanded for further procedural development and readjudication, as will be discussed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a skin condition and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of competent and credible evidence shows that an acquired psychiatric disorder, to include PTSD, was not incurred in service and the currently diagnosed psychiatric disorder has not been attributed to service. 

2.  The preponderance of competent and credible evidence shows that the Veteran is not currently diagnosed with a sleep disability, and any sleep disorder was not incurred in service and is not secondary to a service-connected disability. 

3.  The Veteran has a current diagnosis of GERD, and there is at least an approximate balance of positive and negative evidence as to whether it is a result of his military service.

4.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's residuals of cold exposure are related to his military service.



CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1111, 1154, 5103, 5103A, 5107(b)  (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

2.  Service connection for a sleep disorder is not warranted. 38 U.S.C.A. § 1110, 1111 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2013).

3.  Resolving doubt in favor of the Veteran, GERD was incurred in service.  38 U.S.C.A. § 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

4.  Resolving doubt in favor of the Veteran, the residuals of cold exposure are the result of service.  38 U.S.C.A. § 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, with respect to the issues of entitlement to service connection for an acquired psychiatric disorder and a sleep disorder, the Board remanded this claim in September 2010, instructing the RO to: provide sufficient notice to the Veteran; obtain all VA medical and hospitalization records from August 2008 to the present, and document negative responses; schedule the Veteran for an appropriate VA examination to address any psychiatric conditions, to include PTSD; and schedule the Veteran for an appropriate VA examination to address any sleep disorders.

A March 2013 notice letter was sent to the Veteran.  This letter specifically mentions the Veteran's claim for service connection for a psychiatric disorder, to include PTSD.  While it does not mention the Veteran's claim for a sleep disorder, due to the extensive communication between VA, the Veteran, and his representative, the Board finds that this letter is consistent with the directives of the remand.  VA obtained and associated with the record all VA medical and hospitalization records from August 2008 to present.  VA scheduled, and the Veteran attended, a July 2013 VA examination to address both the Veteran's claimed psychiatric condition and sleep disorder.
With respect to the issues of entitlement to service connection for GERD and residuals of a cold injury, the Board instructed the RO to provide a VA examination and nexus opinion in its February 2009 remand.

In March 2010, the Veteran was afforded a proper VA examinations with resulting opinions.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The Board is granting in full the benefits sought on appeal for the Veteran's service connection claim for GERD and residuals of cold exposure.  As a result, any error committed with respect to either the duty to notify or the duty to assist was harmless.

With respect to the other issues decided, the duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA originally sent a notice letter in April 2005, before the rating decision from which this appeal rose.  VA again sent a notice letter in March 2013 in accordance with the Board's September 2010 remand.  As a result, VA has complied with its duty to notify.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, VA treatment records, and private medical records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or social security records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In accordance with the January 2010 Court Order and JMR, the Veteran was afforded a VA examination for his claimed psychiatric condition and sleep disorder in July 2013.  The Veteran has not argued, and the record does not reflect, that the examination is inadequate  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims file, considered the Veteran's relevant medical history, and provided a well-reasoned and adequately supported opinion. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

III.  Service Connection for an Acquired Psychiatric Condition

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for PTSD has slightly different requirements than general service connection.  

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128  (1997); 38 C.F.R. § 4.125(a).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).

Of record is a May 2005 record from the Veteran's private doctor in which it was noted that the Veteran was experiencing nightmares and recurrent dreams related to his military service.  Among a list of various diagnoses, PTSD and sleep disorder were noted.  An earlier May 2005 record from that same doctor also contains a reference to recurring nightmares related to service.

In November 2005, the Veteran underwent a VA PTSD examination in which described his in-service experiences, to include being shot down in Europe during World War II.  The VA examiner concluded that the Veteran experienced a number of traumatic events in service in which he feared for his life, and that he showed evidence of certain PTSD symptoms such as hypervigilance and difficulty falling asleep due to disturbing memories.  The examiner further concluded, however, that the Veteran did not meet the DSM-IV criteria for PTSD because his symptoms did not cause a clinically significant amount of distress or dysfunction in his life.  The examiner indicated that the Veteran was not appreciably disabled by any mental disorder.

At his July 2013 VA examination, the Veteran was diagnosed with dementia related to Alzheimer's.  The Veteran was not diagnosed with any other psychiatric disorder, including PTSD.  The examiner noted private medical records from May 2005 in which the Veteran had reported "recurring nightmares" of being shot down while on a bombing mission and the private physician suggested a diagnosis of PTSD.  The July 2013 examiner addresses this conflicting diagnosis:

It is true that these symptoms are related to his military service.  It is understandable that the private physician would speculate about possible PTSD, because recurrent nightmares associated with a traumatic event are a hallmark symptom of PTSD.  However, nightmares and recurrent dreams associated with a traumatic event are not sufficient to warrant a clinical diagnosis of PTSD.  The private physician['s] notes suggest that the provider was not a mental health specialist, but more likely a primary care doctor who was addressing a variety of conditions (e.g., the notes also address pain, GERD, hypertension).  The notes do not demonstrate the detail that would be required for a full psychiatric diagnostic interview.  When that detailed mental health examination was performed, during the PTSD compensation and pension evaluation of November [2005], with MH-focused record review, history, clinical interview, collateral criteria of the diagnosis, it became clear that Mr. [REDACTED] did not have the full symptoms of PTSD, despite reporting a few symptoms.

The examiner references a November 2005 VA examination in which the Veteran was not diagnosed for PTSD.  

As the July 2013 examiner later discusses, at issue here with respect to service connection for PTSD is not the Veteran's exposure to a "stressor."  It is acknowledged that the Veteran served honorably in combat, and survived a harrowing ordeal after his plane was shot down over enemy territory.  This experience clearly qualifies as a "stressor" under 38 C.F.R. § 3.304(f)(1).  However, the preponderance of the evidence does not support a finding that the Veteran has a current diagnosis of PTSD, and has not had one during the appellate period.  Without a current clinical diagnosis of PTSD, service connection specifically for PTSD is not warranted.

With respect to the Veteran's diagnosed dementia, the July 2013 examiner concludes that it is age-related and "cannot be associated with his military service."  The Veteran's dementia was originally diagnosed in March 2006, after a gradual decline that was reported several years earlier.  To be clear, despite the Veteran's separation from service being over sixty years before his diagnosis, the Board notes that service treatment records do not indicate any related symptoms or treatment.  

The July 2013 VA examiner went on to opine that the Veteran's current diagnosis of dementia "would not be considered to be associated with PTSD, because he did not have a PTSD diagnosis prior to the onset of the dementia."

The Board finds the conclusions of the July 2013 VA examiner to be the most probative evidence of record.  The VA examiner provided a thorough rationale, and his ultimate conclusion is consistent with those of the previous VA examiner in 2005.  Although the Board considered the earlier diagnosis of the private doctor in 2005, the Board finds such diagnosis to be of very little probative value as almost no rationale was provided and the doctor did not demonstrate any particular expertise in the area of mental illness.  The Board has considered the contentions of the Veteran of record; however, while the Veteran is competent to report symptoms, the Veteran is not shown to be competent to render a diagnosis as to a specific psychiatric disorder.  Thus, the Board finds the Veteran's contentions to be far outweighed by those of the July 2013 VA examiner.  As a result, service connection for an acquired psychiatric condition, to include PTSD and dementia, is not warranted.

In closing, the Board notes that pursuant to 38 C.F.R. § 3.309(c) (2008), if a Veteran is a POW, certain diseases, including dysthymic disorder and any anxiety state, shall be service connected if they manifest to a degree of disability of 10 percent or more at any time after discharge, even though there is no record of such disease during service, provided the rebuttable presumption provisions of § 3.307 are also satisfied.   

In this case, the Veteran reported being a POW and that he was interned in Switzerland for approximately one week in April 1945.  The Veteran reached Switzerland after being shot down over enemy territory.  A POW is defined as "a person who, while serving in the active military, naval, or air service, was forcibly detained or interned in the line of duty by an enemy of its agents, or a hostile force, during a period of war, or a foreign government or its agents, or a hostile force, under circumstances which the Secretary finds to have been comparable to the circumstances under which persons have generally been forcibly detained or interned by enemy government during periods of war.  38 U.S.C. § 101(32).

"Comparable circumstances" include, but are not limited to: physical hardships or abuse, psychological hardships or abuse, malnutrition, and unsanitary conditions.  See M21-1MR, III.v.1.C.b.  Switzerland clearly does not qualify as an enemy or hostile force.  However, it is unclear from the record whether the Veteran qualifies as a POW under the "comparable circumstances" prong.  In any event, for the reasons and bases set forth above, no current psychiatric disorder is shown, nor does the record show one having manifested to a degree of disability of 10 percent or more at any time after discharge.  Therefore, the Board concludes that service connection for an acquired psychiatric disorder on a presumptive basis is not warranted.

IV.  Service Connection for a Sleep Disorder

The Veteran has never been diagnosed with a specific type of sleep disorder.  The record indicates that the Veteran has alleged difficulty sleeping as a result of nightmares and thoughts of his fellow servicemen.  May 2005 private medical records generally diagnosis a "sleep disorder," there is no rationale for such a diagnosis and no specific type of disorder was identified.  The record does not suggest that the Veteran ever had a specific diagnosis of a sleep disorder.  Instead, it seems that the Veteran has claimed that he has had difficulty sleeping as a result of symptoms such as nightmares that were identified in regard to his claimed psychiatric disorder.  It is noted, however, that at the July 2013 VA examination, the Veteran reported that he did not have "any trouble falling asleep nor is he bothered by recurrent waking with trouble returning to sleep."

As the Veteran does not have a current diagnosis of a sleep disorder, direct service connection for any such disorder is not warranted.  Additionally, because the Veteran does not have a service-connected psychiatric condition, service connection on a secondary basis would also not be warranted even if the Veteran had a current diagnosis of a sleep disorder.

V.  Entitlement to Service Connection for GERD

The Veteran has a current diagnosis of GERD.  The Veteran's service treatment records show no treatment for, or symptoms related to GERD.  However, the record does contain evidence of treatment for "gastritis" in April 1946, approximately seven months after separation from service.  In addition, the Veteran's wife reported that the Veteran was suffering from symptoms before their 1949 marriage.  It is the opinion of the March 2010 VA examiner that given the evidence of record, "it is at least as likely as not that [the Veteran's] GERD is a continuation of a problem that developed while he was in military service."  

As the record contains no evidence suggesting that the Veteran's currently diagnosed GERD is not related to service, resolving any doubt in favor of the Veteran, the claim of entitlement to service connection for GERD is granted.

VI.  Entitlement to Service Connection for Residuals of Cold Exposure

At the Veteran's March 2010 VA examination to address residuals of cold exposure, the examiner concluded that "it is not possible to say beyond mere conjecture whether or not this Veteran's arthritis and his cold hands and feet and his hypersensitivity to cold are related to the possible cold injury while he was on active duty in 1944."  In explaining this conclusion, the examiner made it clear that his inability to make a determination was not the result of a need for further information to assist in making the determination, including additional records, diagnostic studies, or other procurable and assembled data.  Rather, the examiner explained that he was unable to make a determination because of the limits of medical knowledge.  As a result, the Board finds that this opinion is in compliance with the requirements of Jones v. Shinseki, 23 Vet. App. 382 (2010).

Nevertheless, the March 2010 VA examiner did note arthritic changes in the hands, and hypersensitivity to cold and thinning skin in the hands and the feet.  In addition, the circumstances of the Veteran's service, including his documented ordeal after being shot down over Italy are consistent with exposure to the cold.  The Board has no reason to doubt the Veteran's assertions that he was exposed to extreme conditions during his trek to neutral Switzerland.  The Veteran is competent to testify regarding his exposure to the cold, and the symptoms he has experienced after such exposure.  When the Veteran's contentions are considered with the VA examiner's opinion, the Board finds that the evidence is at least in equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for residuals of cold exposure injuries, to include arthritic changes in the hands, and hypersensitivity to cold and thinning skin in the hands and the feet, is granted.  


ORDER

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) is denied.

Entitlement to service connection for a sleep disorder is denied.

Entitlement to service connection for gastroesophageal reflux disease (GERD) is granted.

Entitlement to service connection for residuals of cold exposure, bilateral upper and lower extremities is granted.


REMAND

In response to the Board's February 2009 remand, the Veteran was scheduled for, and attended VA examinations in March 2010 for his skin condition and hypertension.  However, for the reasons explained below and the RO's failure to readjudiate the issues, the Board finds that the RO has not complied with the February 2009 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

The Veteran was afforded a March 2010 VA examination for his claimed skin condition and was diagnosed with xerosis of skin on the back and the lower extremities.  However, the examination failed to provide a "nexus" opinion as directed by the February 2009 remand.  As a result, a clarifying opinion is necessary before determining if service connection for a skin condition is warranted.

The Veteran was diagnosed with hypertension at his March 2010 VA examination.  This claim must be remanded for two reasons.

The March 2010 VA examiner failed to provide a "nexus" opinion as to whether the Veteran's currently diagnosed hypertension is related to his military service, as directed by the February 2009 remand.  This matter must be remanded for a clarifying opinion to address the potential "nexus."

As noted, pursuant to 38 C.F.R. § 3.309(c) (2008), if a Veteran is a POW, certain diseases, including atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythimia) shall be service connected if they manifest to a degree of disability of 10 percent or more at any time after discharge, even though there is no record of such disease during service, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  

The record indicates that the Veteran reported being a POW and that he was interned in Switzerland for approximately one week in April 1945.  The Veteran reached Switzerland after being shot down over enemy territory.  If it is determined that the Veteran was in fact a POW, than service connection may be granted on a presumptive basis.  

A POW is defined as "a person who, while serving in the active military, naval, or air service, was forcibly detained or interned in the line of duty by:

1. an enemy of its agents, or a hostile force, during a period of war, or;
	
2. a foreign government or its agents, or a hostile force, under circumstances which the Secretary finds to have been comparable to the circumstances under which persons have generally been forcibly detained or interned by enemy government during periods of war.  38 U.S.C. § 101(32).

"Comparable circumstances" include, but are not limited to: physical hardships or abuse, psychological hardships or abuse, malnutrition, and unsanitary conditions.  See M21-1MR, III.v.1.C.b.  Switzerland clearly does not qualify as an enemy or hostile force.  However, it is unclear from the record whether the Veteran qualifies as a POW under the "comparable circumstances" prong.  In its February 2009 remand, the Board notes the cursory notation of POW from the May 1947 deferred rating sheet.  However, this is hardly determinative.  The issue must be decided in order to determine whether service connection for hypertension may be warranted on a presumptive basis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Review the record and complete any further development deemed necessary to determine whether the Veteran qualifies as a former prisoner of war (POW) under 38 U.S.C. § 101(32) and M21-1MR, III.v.1.C.b.  Make a determination as to whether the Veteran qualifies as a POW.

2.  Return the claims file to the examiner that performed the Veteran's March 2010 VA examinations for a skin condition and hypertension.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  Obtain a clarifying opinion for the Veteran's skin condition and hypertension.  

(a)  The examiner is requested to provide an opinion regarding whether the Veteran's currently diagnosed skin condition is related to active military service or events therein.

(b)  The examiner is requested to provide an opinion regarding whether the Veteran's currently diagnosed hypertension is related to active military service or events therein.

For both opinions, the examiner should conclude whether it is at least as likely as not (50 percent or greater) that the Veteran's condition is related to his military service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In providing this opinion, the examiner should directly address the lay statements contained in the file.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


